UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended June 30, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-53272 MURALS BY MAURICE, INC. (Exact name of registrant as specified in its charter) Florida 20-8565429 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 295 Northwest 89th Avenue Coral Springs, Florida (Address of principal executive offices) (954) 701-1132 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ]Accelerated filer[ ] Non-accelerated filer[ ]Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Number of shares of common stock outstanding as of August 14, 2008: 8,892,500 Number of shares of preferred stock outstanding as of August 14, 2008: None CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-Q under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-Q. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-Q that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. 1 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 9 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUTMARKET RISK 12 ITEM 4. CONTROLS AND PROCEDURES 12 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 14 ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS 14 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 14 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 14 ITEM 5. OTHER INFORMATION 14 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 14 SIGNATURES 15 INDEX TO EXHIBITS 22 2 Table of Contents ITEM 1.FINANCIAL STATEMENTS INDEX TO INTERIM FINANCIAL STATEMENTS Page Unaudited Condensed Consolidated Balance Sheets as of June 30, 2008 and December 31, 2007 F-4 Unaudited Condensed Consolidated Statements of Operations - For the Three and Six Months Ended June 30, 2008 and 2007 F-5 Unaudited Condensed Consolidated Statements of Cash Flows - For the Six Months Ended June 30, 2008 and 2007 F-6 Notes to Unaudited Condensed Consolidated Financial Statements F-7-8 3 Table of Contents Murals by Maurice, Inc. Balance Sheets As of June 30, 2008 (unaudited) and December 31, 2007 2008 2007 ASSETS CURRENT ASSETS: Cash $ 327 $ 944 TOTAL CURRENT ASSETS 327 944 FIXED ASSETS: Equipment 9,720 9,720 Accumulated depreciation (2,592 ) (1,620 ) TOTAL FIXED ASSETS 7,128 8,100 TOTAL ASSETS $ 7,455 $ 9,044 LIABILITIES ANDSTOCKHOLDERS' DEFICIT Accounts payable $ 6,000 $ 0 TOTAL LIABILITIES $ 6,000 $ 0 STOCKHOLDERS' DEFICIT Preferred stock ($0.001 par value; 5,000,000 shares authorized: none issued and outstanding ) $ 0 $ 0 Common stock ($0.001 par value; 100,000,000 shares authorized; 8,892,500 shares issued and outstanding) 8,893 8,893 Paid in Capital 147,527 147,527 Shareholder Distribution 0 (5,892 ) Retained Deficit (154,965 ) (141,484 ) TOTAL STOCKHOLDERS' DEFICIT 1,455 9,044 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 7,455 $ 9,044 The accompanying notes are an integral part of these financial statements. 4 Table of Contents Murals By Maurice, Inc. Statements of Operations (Unaudited) For the Three and Six Months Ended June 30, 2008 and 2007* Three months Three months Six months Six months 2008 2007 2008 2007 REVENUES: Income $ 2,625 $ 3,750 $ 7,245 $ 9,870 Cost of sales (974 ) 0 (974 ) 0 Gross profit 1,651 3,750 $ 6,271 $ 9,870 EXPENSES: Professional Fees $ 3,000 0 $ 6,000 0 Stock Issued for Services 0 118,200 0 118,200 Selling, General, and Administrative 2,214 4,200 7,860 8,900 Total Expenses 5,214 122,400 13,860 127,100 Loss from operations $ (3,563 ) $ (118,650 ) $ (7,589 ) $ (117,230 ) Provision for income taxes 0 0 0 0 NET LOSS $ (3,563 ) $ (118,650 ) $ (7,589 ) $ (117,230 ) Basic and fully diluted net loss per common share: $ ** $ ** $ ** $ ** Weighted average common shares outstanding 8,892,500 8,200,000 8,892,500 8,200,000 * Inception was January 11, 2007 ** Less than $.01 per share The accompanying notes are an integral part of these financial statements. 5 Table of Contents Murals by Maurice, Inc. Statement of Cash Flows (Unaudited) For Six Months Ended June 30, 2008 and 2007* 2008 2007 CASHFLOWS FROM OPERATING ACTIVITIES: Net loss $ (7,589 ) $ (117,230 ) Adjustments to reconcile net loss to net cash provided by (used in)operating activities: Depreciation 972 285 Value of Shares Issued for consulting services - 118,200 Increase in accounts payable 6,000 1,000 NETCASH PROVIDED BY (USED IN) OPERATING ACTIVITIES (617 ) 2,255 NET INCREASE (DECREASE) IN CASHAND CASH EQUIVALENTS (617 ) 2,255 CASHANDCASH EQUIVALENTS, BEGINNING BALANCE 944 - ENDING BALANCE $ 327 $ 2,255 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID DURING THE PERIOD FOR: Interest $ - $ - Taxes $ - $ - NON CASH PAID DURING THE PERIOD FOR: Stock Issued for Consulting Services $ - $ 118,200 * Inception was January 11, 2007 The accompanying notes are an integral part of these financial statements. 6 Table of Contents MURALS BY MAURICE, INC. NOTES TO THE FINANCIAL STATEMENTS June 30, 2008 NOTE A—SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business Activity—Murals by Maurice, Inc. (“The Company”) was organized under the laws of the State of Florida on January 11, 2007 as a corporation.The Company’s business is to create artwork in the form of murals, canvas painting, trompe l’oeil, faux and various other media in churches, businesses, temples, schools, and private homes.The Company’s objective is to transform the owner’s passion and creative talent into a completed project that will meet or beat the client’s greatest expectation. Basis of Presentation—The financial statements included herein were prepared under the accrual basis of accounting. Cash and Cash Equivalents—For purposes of the Statement of Cash Flows, the Company considers liquid investments with an original maturity of three months or less to be cash equivalents. Management’s Use of Estimates—The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.The financial statements above reflect all of the costs of doing business. Revenue Recognition— We recognize revenue when it is earned which occurs when (i) the product is physically received by the customer, (ii) an invoice is generated which evidences an arrangement between the customer and us, (iii) a fixed sales price has been included in such invoice and (iv) collection from such customer is probable. Comprehensive Income (Loss)—The Company adopted Financial Accounting Standards Board Statement of Financial Accounting Standards (SFAS) No. 130, “Reporting Comprehensive Income”, which establishes standards for the reporting and display of comprehensive income and its components in thefinancial statements.There were no items of comprehensive income (loss) applicable to the Company during the period covered in the financial statements. Net Income per Common Share—Statement of Financial Accounting Standard (SFAS) No. 128 requires dual presentation of basic and diluted earnings per share (EPS) with a reconciliation of the numerator and denominator of the EPS computations.Basic earnings per share amounts are based on the weighted average shares of common stock outstanding.If applicable, diluted earnings per share would assume the conversion, exercise or issuance of all potential common stock instruments such as options, warrants and convertible securities, unless the effect is to reduce a loss or increase earnings per share.Accordingly, this presentation has been adopted for the period presented.There were no adjustments required to net income for the period presented in the computation of diluted earnings per share. Deferred Taxes—Income taxes are provided in accordance with Statement of Financial Accounting Standards No. 109 (SFAS No. 109), “Accounting for Income Taxes.” A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting and net operating loss-carry forwards. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that, some portion or all of the deferred tax asset will not be realized. Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. Fair Value of Financial Instruments—The carrying amounts reported in the balance sheet for cash, accounts receivable and payable approximate fair value based on the short-term maturity of these instruments. Accounts Receivable—Accounts deemed uncollectible are written off in the year they become uncollectible.As of June 30, 2008 the balance in Accounts Receivable was $0. Impairment of Long-Lived Assets—The Company evaluates the recoverability of its fixed assets and other assets in accordance with Statement of Financial Accounting Standards No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” (“SFAS 144’). SFAS 144 requires recognition of impairment of long-lived assets in the event the net book value of such assets exceeds its expected cash flows, it is considered to be impaired and is written down to fair value, which is determined based on either discounted future cash flows or appraised values. The Company adopted the statement on inception. No impairments of these types of assets were recognized during the period ended March 31, 2008. Stock-Based Compensation—The Company accounts for stock-based compensation using the fair value method of Financial Accounting Standard No. 123R.This Statement requires a public entity to measure the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award (with limited exceptions).That cost will be recognized over the period during which an employee is required to provide service in exchange for the award—the requisite service period (usually the vesting period).No compensation cost is recognized for equity instruments for which employees do not render the requisite service. Recent Accounting Pronouncements—In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, “The Fair Value for Financial Assets and Financial Liabilities—including an amendment of FASB Statement No. 115”.This statement permits entities to choose to measure many financial instruments and certain other items at value.The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.This Statement is expected to expand the use of fair value measurement, which is consistent with the Board’s long-term measurement objectives for accounting for financial instruments.Effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provisions of FASB Statement No. 157, Fair Value Measurements. No entity is permitted to apply the Statement retrospectively to fiscal years preceding the effective date unless the entity chooses early adoption. The choice to adopt early should be made after issuance of the Statement but within 120 days of the beginning of the fiscal year of adoption, provided the entity has not yet issued financial statements, including required notes to those financial statements, for any interim period of the fiscal year of adoption. Early adoption of this standard is not expected to have a material effect on the Company’s results of operations or its financial position, but the Company is evaluating the Statement to determine what impact, if any, it will have on the Company. In December 2007, the FASB revised Statement of Financial Accounting Standards No. 141, “Business Combinations”.The objective of this Statement is to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial reports about a business combination and its effects.The Statement establishes principles and requirements for how the acquirer: a. Recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree. b. Recognizes and measures the goodwill acquired in the business combination or a gain from a bargain purchase. c. Determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination. This Statement is effective forbusiness combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008.The adoption of this standard is not expected to have a material effect on the Company’s results of operations or financial position. 7 Table of Contents MURALS BY MAURICE, INC. NOTES TO THE FINANCIAL STATEMENTS June 30, 2008 Recent Accounting Pronouncements (cont’d) In December 2007, the FASB issued Statement of Financial Accounting Standards No. 160, “Noncontrolling Interests in Consolidated Financial Statements—an amendment of ARB No. 51”.The objective of this Statement is to improve the relevance, comparability, and transparency of the financial information that a reporting entity provides in its consolidated financial statements by establishing accounting and reporting standards that require: Ø The ownership interests in subsidiaries held by parties other than the parent be clearly identified, labeled, and presented in the consolidated statement of financial position within equity, but separate from the parent’s equity. Ø The amount of consolidated net income attributable to the parent and to the noncontrolling interest be clearly identified and presented on the face of the consolidated statement of income. Ø Changes in a parent’s ownership interest while the parent retains its controlling financial interest in its subsidiary are accounted for consistently. Ø The gain or loss on the deconsolidation of the subsidiary is measured using the fair value of any noncontroling equity investment rather than the carrying amount of that retained investment. Ø Entities provide sufficient disclosures that clearly identify and distinguish between the interests of the parent and the interests of the noncontrolling owners. This statement is effective for annual periods beginning after December 15, 2008.The adoption of this standard is not expected to have a material effect on the Company’s results of operations or financial position. NOTE B—SUPPLEMENTAL CASH FLOW INFORMATION Supplemental disclosures of cash flow information for the year ended June 30, 2008 are summarized as follows: Cash paid during the year ended June 30, 2008 for interest and income taxes: Income Taxes$ Interest $ NOTE C—SEGMENT REPORTING In June 1997, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 131, “Disclosures about Segments of an Enterprise and Related Information.”This statement requires companies to report information about operating segments in interim and annual financial statements.It also requires segment disclosures about products and services, geographic areas and major customers.The Company determined that it did not have any separately reportable operating segments as of June 30, 2008. NOTE D—INCOME TAXES Due to the operating loss and the inability to recognize an income tax benefit, there is no provision for current or deferred federal or state income taxes for year ended June 30, 2008. Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amount used for federal and state income tax purposes. The Company’s total deferred tax asset, calculated using federal and state effective tax rates, as of June 30, 2008 is as follows: Total Deferred Tax Asset $ (56,577 ) Valuation Allowance 56,577 Net Deferred Tax Asset $ - The reconciliation of income taxes computed at the federal statutory income tax rate to total income taxes for year ended June 30, 2008 is as follows: 2008 Income tax computed at the federal statutory rate 34.0 % State income tax, net of federal tax benefit 5.5 % Total 39.5 % Valuation allowance -39.5 % Total deferred tax asset 0.0 % Because of the Company’s lack of earnings history, the deferred tax asset has been fully offset by a valuation allowance.The valuation allowance increased (decreased) by approximately $1,434. As of December 31, 2007, the Company had a federal and state net operating loss carry forward in the amount of approximately $141,484, which expires in the year NOTE E—GOING CONCERN As shown in the accompanying audited financial statements, the Company has suffered a loss from operations to date. It has experienced a loss of $154,965 since inception and has a negative working of capital. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to this matter are to raise equity capital and seek strategic relationships and alliances in order to increase sales in an effort to generate positive cash flow.Additionally, the Company must continue to rely upon equity infusions from investors in order to improve liquidity and sustain operations.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE F—COMMITMENTS As of June 30, 2008, the Company had no commitments. NOTE G—CAPITAL STOCK The Company is authorized to issue 100,000,000 common shares at $.001 par value per share. The Company did not issue any common stock during the period. The Company is authorized to issue 5,000,000 preferred shares at $.001 par value per share.The Company did not issue any preferred stock during the period. 8 Table of Contents ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION GENERAL DESCRIPTION OF BUSINESS Murals By Maurice, Inc. (www.muralsbymaurice.com) is an existing business in Coral Springs, Florida.Since the Company began full-time operations in 1999, it has been providing mural painting services that cater to customer needs and budgets. The Company was incorporated under the laws of the state of Florida on January 11, 2007, and it continues to specialize in mural painting.Its primary focus is to increase its sales growth in the Coral Springs area and beyond through the sale of custom murals and art designs. The company will strive in the art industry to nurture the best practices, talent of personnel, and customer service and share them broadly to create value for our customers, shareholders, partners and employees. We continue to explore opportunities that will result in continued growth including new potential ventures of selling art online and offering art classes. Murals By Maurice, Inc. will promote our products and services primarily through print and online advertisements, word-of-mouth advertisements, and referrals, and will concentrate on building a distribution network for internet sales. Our target market includes homeowners, organizations, businesses, schools, medical offices, hospitals, and churches. Our industry experience has allowed us to identify target markets that will be receptive to our proprietary products and concepts while allowing the quickest market penetration with as minimal competition as possible. Business of Issuer Products and Services Creative, skilled craftsman.With eight years of mural painting experience and over six years of experience in the mural painting industry, Maurice Katz is a talented artist capable of turning a client’s imagination into a work of art. Mural size variations from small to large.Mr.
